EXHIBIT 99.1 T 604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BCV6C 1T1 www.levon.com September 21, 2010 TSX-V Trading symbol: LVN Berlin & Frankfurt:LO9 LEVON REPORTS EXCELLENT PHASE 2 BULK TONNAGEAG, AU, ZN, PB DRILL RESULTS, OPEN TO EXPANSION IN TWODISCOVERY ZONESATCORDERO PROJECT, CHIHUHUA,MEXICO Levon Resources, Ltd is pleased to report the final Phase 2 drill assay results for 27 core holes in two zones at the Cordero silver, gold, zinc, lead bulk tonnage property, located 35 kilometres northeast of Hidalgo Del Parral, Chihuahua, Mexico.These results continue to expand the Pozo de Plata Diatreme and Cordero Porphyry discovery zones, which remain open in plan and at depth.Currently Phase 3 offset definition, delineation and exploration drilling is being laid out. Highlights Some of the significant drill intercepts include 118 metres grading 51 g/T Ag, 0.397 g/T Au, 0.41 % Zn, 0.96% P (117 g/T Ag equivalent) in hole C10-46 at the north edge of the Pozo de Plata drill grid and 100 metres grading 72.8 g/T Ag, 0.425 g/T, 0.97 % Zn, 1.11% Pb (162 g/T Ag equivalent) in hole C10-35 in a west part of the drill grid. Vertical hole C10-60 was collared south of previously announced drill hole C10-39 at the southern edge of the drill grid. Starting from 4 metres depth,C10-60 intersected 100 metres that grades 31.7 g/T Ag, 0.08 g/T Au 0.34% Zn and 0.38% Pb, and a deeper interval starting at 228 metresof a 62 metre core interval grading 22.3 g/T Ag, .012 Au, 2.05 % Zn and 0.43% Pb, this intersection remains open to the south. Table 1 lists calculated drill intercept composites for the 27 holes.Reported lengths (Table 1) are drill intervals only as true widths are unknown.Table 2 lists the hole locations. Table 1.Drill intercept composites for the final 27 holes in the Pozo de Plata and Porphyryzones of the Phase 2 Cordero drilling program.* Hole Zone from (m) to (m) length (m) Ag (g/T) Au (g/T) Zn % Pb % Ag Eq.(g/T)* C10-21 Composites below cut off C10-27 Porphyry 88 96 8 46 40 50 16 24 36 C10-29 Porphyry 70 82 12 32 18 44 58 47 30 37 22 54 C10-35 Pozo de Plata 48 34 70 12 46 12 -0.001 73 C10-36 Pozo de Plata 0 40 40 39 88 18 57 C10-37 Pozo de Plata 22 30 8 82 52 68 16 84 94 34 C10-38 Porphyry Composites below cutoff C10-40 Pozo de Plata 30 68 38 61 92 28 49 18 71 54 C10-42 Pozo de Plata 6 69 1 C10-43 Pozo de Plata 36 73 C10-44 Pozo de Plata 28 66 38 90 96 14 30 C10-45 Pozo de Plata 0 38 38 90 10 C10-46 Pozo de Plata 0 16 16 51 96 44 36 C10-47 Pozo de Plata 30 68 38 60 C10-48 Pozo de Plata 84 96 12 12 42 35 24 37 24 80 C10-49 Pozo de Plata 24 48 14 86 C10-50 Pozo de Plata 60 35 16 40 C10-51 Pozo de Plata 66 70 34 86 C10-52 Pozo de Plata 0 10 10 53 38 82 64 52 69 C10-53 Pozo de Plata 38 64 26 78 30 41 10 C10-54 Pozo de Plata 46 58 12 82 96 14 38 48 86 40 86 C10-55 Pozo de Plata 74 30 60 22 39 12 74 C10-56 Pozo de Plata 2 18 16 31 18 52 C10-57 Pozo de Plata 90 86 34 56 C10-58 Pozo de Plata 2 48 10 49 18 63 14 C10-59 Porphyry 14 28 14 75 18 C10-60 Pozo de Plata 4 58 62 96 *Silver equivalent grade, based on assumed recoveries is calculated using the following metal prices: silver at $15 per ounce, gold at $1,000 per ounce, zinc at 90 cents per pound, lead at 90 cents per pound and assumed recoveries (metallurgical and smelter deductions) of 70% for silver and gold and 50% for zinc and lead. Actual metal recoveries have not been determined.Summary assay intervals as reported above were selected based on a 30 g/T Ag equivalent cut-off with inclusion of up to no more than 10 metres of internal below cut-off values averaging not less than 15 g/T Ag equivalent. 2 DISCUSSION Pozo de Plata Diatreme The core of the Pozo de Plata drill grid (50-100 m hole centers) now covers an area 633 metres on northeast strike by 350 metres wide,and has beendrilled generally to 325+ metre vertical depths with angle and vertical holes, some of which reach 500 m vertical depths. All the holes in the grid have been drilled to offset visible mineralization estimated to be of significant grade mineralization from the core logging.We now know the visual estimates generally correlate well with the assay values.The mineralization is often exposed to the surface and the zoneremains open to the north, south, west, and in some areas at depth. Phase 2 drillresults establish a tabular mineralized diatreme breccia zone along northeast trending, mineralized Tertiary rhyolite and dacite dike swarms, which have themselves been incorporated into the mineralized diatreme breccias by explosive diatreme, gas streaming style brecciation.Large blocks of limestone country rocks occur as septa and clasts within the diatremes. Footwall limestone country rocks enclose the diatreme breccia bodies along highly irregular, and locally pipe like contact surfaces.The areal extent of the diatremes has yet to be defined by drilling or mapping.Diatreme breccia is recessive-weathering and not well exposed at surface. Though some sulfides are exposed at the surface, supergene weathering generally ranges to depths of 10 to 27 m.Hypogene sulfide mineralization is associated with galena, sphalerite, pyrite and a very fine grained black metallic sulfosalt (tetrahedrite? or argento pyrite?).Galena at Cordero typically displays curved cleavage faces common in Ag bearing galena and there is generally an excellent correlation of Ag and Pb in the assay values.Sulfide minerals occur as (1) diatreme clasts, (2) disseminated grains and massive accumulations in the diatreme breccia matrix and as (3) veins of massive sulfide (barite, sphalerite, galena, pyrite) that are cut by and also cut the diatreme breccias and breccia-dikes and (4) high grade replacement mineralization after large limestone clasts within the diatreme (as in hole C10-31, press release of May 13, 2010).Cross cutting relationships document a minimum of 5 pulses of mineralization, the youngest of which is discordant, massive sulfide veins (<1 to 5 cm widths) that cut and post date the diatreme(s). Well mineralized diatreme breccia and breccia-dikes are also exposed in outlying exploration drill holes 300 m to the southwest of the Pozo de Plata Diatreme discovery drill grid (hole C09-1) and 425 m to the east (hole C10-32) in the Josefina Mine zone, both of which are interpreted as probableextensions of the discovery zone.Phase 3 offset and delineation drilling is planned to test the Pozo de Plata Diatreme mineralized zone up to and beyond these outlying holes. Cordero Porphyry Zone The Cordero Porphyry zone 1,350 m NE of the Pozo de Plata Diatreme, is distinguished by classic porphyry-style disseminated and stockwork vein mineralization with Ag, Zn, Pb, Auandnewly recognized veinlet molybdenite mineralization at depth to the south. An initial 1,200 m long NNW composite cross section fence of 7 angle core holes has been completed across the Cordero Porphyry target zone and assays of hole C10-27, C10-29, C10-38 and C10-59 are presentedin table 1.Hole C10-41 (previously released-news release of June 1, 2010) at the north end of the drill hole fence is visually mineralized essentially through it’s entire 503.45m length) in several nested, rhyolite porphyry intrusives.The rhyolites are thought to be rooted in a larger mineralized stock at depth within an intrusive corridor between the Cordero Dome and the La Ceniza stock to the northeast. 3 Disseminated and stockwork vein sphalerite, galena, and locally very fine grained tetrahedrite and argento pyrite with sparse gangue minerals are the dominate mineralization.Abundance of veining and stockwork veining tends to increase with depth.The sulfide minerals are hosted within mostly pervasive and wide (several metres) phyllic alteration vein selvage zones ,cutting pervasive phyllic and potassic alteration in the rhyolite stocks.The molybdenite bearing veinlets in the bottoms of holes to the south,are enveloped by selvages of strong potassic alteration, which is interpreted asdirect evidence of a deeper Mo porphyry system (or mineralized shell), that cuts the overlying Ag, Au, Zn, Pb porphyry system (or shell) in the context of well known porphyry deposit, alteration zoning models.Phase 3 deeper drill tests are being designed. “The Pozo de Plata Diatreme and felsic breccia-dike complex mineralization, including some high grade replacement mineralization are earmarks of a Penasquito type system exposed from surface.In the Cordero Porphyry zone the Ag, Au, Zn, Pb bulk tonnage, porphyry-style mineralization and recognition of moly veinlets and potassic selvage alteration at depth to the south adds a new exploration dimension in one targetat Cordero.” Comments Vic Chevillon, VP Exploration, Director, Levon. “We are pleased at the complexity and evidence of multiple mineralization pulses that the core drilling has revealed, and now with the increasing scale of the project, we remain on track to expand the two discovery zones and the project with Phase 3 drilling ” adds Ron Tremblay, President, CEO, Levon. Airborne Geophysics Areoquest completed an airborne magnetic, EM, and radiometric survey over the Cordero Porphyry Belt in the south part of the property in May 2010, and final reports are being delivered.Preliminary results show the Pozo de Plata Diatreme, Cordero Dome and the La Ceniza and Sanson intrusive centers are underlain by a large magnetic high, plunging to the southwest, and associated with high potassic signatures from the radiometrics. Ground Gravity Survey The preliminary airborne results and interpretations, were followed up by ground gravity surveysover the Pozo de Plata and Dos Mil Diez Diatreme Complexes.The gravity datafrom McGee Geophysics, Reno, Nevada was inverted in 3D, and the results are being integrated into the 3D Exploration Model for final drill targeting to help guide the expansion drilling of the Pozo de Plata discovery zone, and define outlying mine-scale targets in the two diatreme complexes.Gravity lows coincide with mapped mineralized diatreme breccias, and elevated Ag, Au, Zn and Pb in soils and rock chips. Phase 3 Exploration Phase 3 drilling is being designed to grid drill, offset and delineate the Pozo de Plata Diatreme, and Cordero Porphyry zones, and to test the outlying exploration targets.Phase 3 exploration and drilling will be described further when all final geophysical data is available and integrated with the project data. 4 QA/QC Procedures and Reporting Parameters All drill holes are HQ core drilled by HD Drilling of Mazatlan, Mexico.HQ diameter core samples were collected in continuous two-metre lengths and cut by sawing. All of the samples mentioned in this release were prepared and analyzed by ALS Chemex at its labs in Chihuahua, Mexico, and Vancouver, Canada respectively. Gold analyses were performed by 30-gram fire assay with an atomic absorption finish. Silver, zinc and lead were analyzed as part of a multi-element inductively coupled argon plasma (“ICP”) package using a four-acid digestion with over-limit results being reanalyzed with assay procedures using ICP-AES. The company employs a rigorous quality assurance and quality control program that include standardized material, blanks and duplicates. AMEC Americas Ltd. has designed the QAQC protocol from a study and review of information provided by the Joint Venture to AMEC by Robert Cameron, PGeo,, CEO, Valley High Ventures. The project is under the direct supervision of Vic Chevillon, MA, CPG, Vice-President of Exploration for Levon Resources Ltd. (“Levon”) who is a qualified person within the context of National Instrument 43-101, has read and takes responsibility for this news release. The property comprises wholly-owned claims and consolidated land agreements that total about 20,000 hectares and is being explored in the Joint Venture by Levon and Valley High Ventures, Ltd. (VHV) wherein Levon is 51% owner and operator of the project and holds 49% in trust forVHV. Table 2.Drill hole locations for the final 27 holes in the Pozo de Plata and Porphyry zones of the Phase 2 Cordero drilling program (coordinates are m in CONUS NAD 27 UTM Zone 13). HoleID X Y Z Length Survey Depth Azimuth Dip C10-21 0 0 -90 C10-27 0 -60 C10-29 0 -60 C10-35 0 0 -90 C10-36 0 -60 C10-37 0 0 -60 C10-38 0 -60 C10-40 0 0 -60 C10-42 0 0 -60 C10-43 0 -60 C10-44 0 0 -60 C10-45 0 -60 C10-46 0 0 -60 C10-47 0 0 -60 C10-48 0 0 -60 C10-49 0 0 -60 C10-50 0 0 -60 C10-51 0 -60 C10-52 0 0 -60 C10-53 0 -60 C10-54 0 0 -60 C10-55 0 0 -60 C10-56 0 0 -60 C10-57 0 0 -60 C10-58 0 0 -60 C10-59 0 0 -60 C10-60 0 0 -90 5 Levonis a junior gold and precious metals exploration company exploring theCordero silver, gold, zinc and lead projectnear Hidalgo Del Parral, Chihuahua, Mexico TheNorma Sass and Ruf claimslocated near the Pipeline gold deposit, which is being mined and explored by Barrick Gold Corporation in the heart of the Cortez Gold Trend in Lander County, Nevada, USA. The Company also holds key land positions atCongress, BRX, and Waysidein the productive Bralorne Gold camp of British Columbia, Canada. For further information contact Levon Resources Ltd. at (604) 682-3701, or log onto our websitewww.levon.com. LEVON RESOURCES LTD. "Ron Tremblay Ron Tremblay President and CEO Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement. 6
